—Appeal from a judgment of the Supreme Court (Cobb, J.), entered January 21, 2000 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for failure to comply with the Statute of Limitations.
Following the commencement of this CPLR article 78 proceeding by petitioner, respondents moved to dismiss the proceeding on the ground that petitioner’s challenge to the 1994 calculation of his sentence was barred by the Statute of Limitations. Supreme Court granted the motion and this appeal ensued.
The Attorney General has informed this Court that the motion to dismiss on Statute of Limitations grounds was misguided due to the confusing nature of the petition and disarray of the record, and requests that the judgment dismissing the petition be vacated, the petition reinstated and the matter remitted to Supreme Court for further proceedings. Upon our review of petitioner’s brief and the record, we agree. Petitioner attempts to challenge the maximum expiration date and conditional release date of his sentence, which apparently were computed subsequent to 1996. The record, however, contains no sentence computation subsequent to 1996. Given the incomplete nature of the record and the acknowledgment of the Attorney General regarding respondents’ motion to dismiss, the matter is remitted to the Supreme Court to resolve any existing discrepancies in the record.